United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-1460
                                   ___________

Gabriel Wanaka,                         *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Child & Family Development              *
Corporation,                            *      [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                             Submitted: October 19, 2001
                                Filed: December 13, 2001
                                 ___________

Before BOWMAN, RICHARD S. ARNOLD, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.

       Gabriel Wanaka appeals the order of the District Court1 granting the motion of
defendant Child & Family Development Corporation for summary judgment and
dismissing Wanaka's employment-discrimination case. For reversal, Wanaka argues
that numerous issues of fact preclude summary judgment and that the District Court
erred in determining otherwise.



      1
       The Honorable Joseph F. Bataillon, United States District Judge for the
District of Nebraska.
       Having carefully reviewed the briefs and record, we conclude that Wanaka's
arguments lack merit and that the District Court was correct in granting summary
judgment in favor of defendant and dismissing the case. For the reasons stated in the
District Court's memorandum and order, the decision of the District Court is affirmed.
See 8th Cir. R. 47B.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-